Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin McKinley on July 14, 2022.
The application has been amended as follows: 
	In the claims,

Claim 6. (Currently Amended) The dismantling system according to claim 1, wherein the dismantling object moving device further includes [a mounting table on which the object to be dismantled is placed, and] a rotation unit that rotates the mounting table around a predetermined axis.  
Claim 7. (Original) The dismantling system according to claim 6, wherein the dismantling object moving device further includes a fixing portion that fixes the object to be dismantled to the mounting table.  
Claim 9. (Currently Amended) The dismantling system according to claim 1, wherein the dismantling object moving device further includes [a mounting table on which the object to be dismantled is placed and] a translational movement unit that translates the mounting table.  
Claim 10. (Currently Amended) The dismantling system according to claim 1, wherein the dismantling object moving device further includes [a mounting table on which the object to be dismantled is placed and] a tilting unit that tilts the mounting table.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        



July 14, 2022